DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:
Regarding claim 17, “a lower surface of the sea” should be “a lower surface of the seal”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	Regarding claim 17, the 35 U.S.C. § 112(b) and 35 U.S.C. § 112(d) rejections are withdrawn in light of the amended claim dependency to parent claim 16.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the grooving” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests using the phrase “the groove” instead, as it already has antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1, 3, 5-6, 9, 12, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Welch (WO 2009/136907 A1) in view of Ogino (JP 2001/224355 A, with all citations directed to the English Machine Translation, included in this Office Action), herein referred to as, respectively, Welch and Ogino.
Regarding claim 1, Welch teaches a device (110), the device comprising: a container (130) configured to house a fragile object (116), the container (130) having a cylindrical shape including a bottom (145), the container (130) including a lower portion (141) configured to house the fragile object (116), an upper portion (container portion above element 136) that includes an opening (140), and a stepped portion (136) provided between the lower portion (141) and the upper portion (container portion above element 136); 
a lid (125) configured to seal the opening (140) of the upper portion of the container (130); 
a seal (132), the seal (132) representing a portion being interposed between the lid (125) and the stepped portion, the seal (132) having an outside diameter smaller than an inside diameter of the upper portion of the container (130), such that, upon inserting the seal (132) into the container, a space (135) is created between an outer periphery of the seal (132) and an inner periphery of the upper portion of the container (130), and wherein the seal (132) is configured 

wherein the upper portion of the container (130) has an inside diameter larger than an inside diameter of the lower portion of the container (130), and the stepped portion is a portion where an inside diameter of the container (130) is reduced (Figs. 1A-1E; Page 8, line 25-Page 9, line 5).
Welch does not disclose “the seal having an outside diameter larger than an inside diameter of the lower portion of the container”.
Ogino discloses a seal (Fig. 3, element 10; “dropping stopper”) and a configuration where the seal (Fig. 3, element 10; “dropping stopper”; paragraph [0017]) closes the opening of the container or lid (paragraph [0017]). Ogino also discloses that the lid (Fig. 4, bottom element of the figure, upside-down in comparison to the instant drawings) has an outside diameter larger than an inside diameter (Fig. 4) of the lower portion (Fig. 4, element 7) of the container (Fig. 4, top and stepped element of the figure, upside-down in comparison to instant drawings) and that a sealing contact is formed on the step portion between the lid body and the body (Fig. 4, paragraph [0018], and claim 5). Lastly, Ogino discloses that the seal (Fig. 3, element 10; “dropping stopper”) is interposed between the lid and the container (claim 6). These facts together show Ogino teaches that the seal (Fig. 3, element 10; “dropping stopper”) has an outside diameter larger than an inside diameter of the lower portion of the container (Fig. 3).
In the analogous art of petri dishes, it would have been obvious to one skilled in the art before the effective filing date to modify the size of the stopper of Welch to have an outside diameter larger than an inside diameter of the lower portion of the container as in Ogino in order to seal the lower portion of the container at the stepped portion of the container instead of inside 
	Regarding claim 3, Welch teaches the devices as previously described, further comprising:
	a packing ring (138) configured to be disposed between the seal and the stepped portion (Figs. 1A-1E; Page 8, line 25-Page 9, line 5).
	Regarding claim 5, Welch teaches the device as previously described, wherein the seal (132) is pressed by the lid (125) and the stepped portion when the lid is screwed onto the container (Page 3, lines 16-17).
	Regarding claim 6, Welch teaches the device as previously described, wherein the opening (140) of the upper portion is sealed with the lid (125) simultaneously with or after sealing of the opening of the lower portion by the seal (Figs. 1D-1E; Page 8, line 25-Page 9, line 5).
	Regarding claim 9, Welch teaches a device (110), the device comprising: a container (130) the container (130) having a cylindrical shape including a round bottom (145), the container (130) including a lower portion (141), an upper portion (container portion above element 136) having an opening (140), and an annular stepped portion (136) extending from the lower portion (141) of the container to the upper portion (container portion above element 136) of the container; 
a lid (125) configured to seal the opening (140) of the upper portion of the container (130); and

wherein the upper portion of the container (130) has an inside diameter larger than an inside diameter of the lower portion of the container (130).
	Regarding the limitation “the seal having an outer diameter larger than an inside diameter of the lower portion of the container”, absent unexpected results, changes in the sizes or proportion of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(A).
	Regarding claim 12, Welch teaches the device as previously described, wherein the annular stepped portion is parallel to the bottom surface of the container (Figs. 1A-1E; Page 8, line 25-Page 9, line 5).
	Regarding claim 14, Welch teaches the device as previously described, further comprising:
a liquid (115), the liquid being poured into the container until the liquid rises above the stepped portion (Fig. 1B shows the liquid level being in line with the stepped portion, but the fluid can be filled to be anywhere below access port (140), so long as it does not reach the top of the access port; Page 9, lines 1-3); 

Regarding claim 18, Welch teaches the device as previously described, further comprising a recess (135) disposed in the stepped portion of the container (130), the recess configured to hold a liquid pushed out from the container (Fig. 1D-1E; Page 3, lines 16-22; Page 5, lines 17-22).
Regarding claim 19, Welch teaches the device as previously described, wherein the lid includes a protrusion (633) that protrudes downward from a bottom surface of the seal when the lid is attached to the container, the protrusion having a dome shape, including a vertex that has a horizontal sectional area tapering perpendicularly downward (Fig. 6C; Page 19, lines 6-10).

Claims 4, 10-11, 13, 15, 17, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Welch in view of Ogino, further in view of Nozaki et al. (US 2015/0231628 A1), herein referred to as Nozaki.
Regarding claim 4, Welch teaches the device as previously described, but fails to teach an embodiment wherein the packing ring includes a groove on a surface of the packing ring, the grooving being perpendicular to the packing ring in a circumferential direction. Nozaki, however, teaches a biological sample packaging container (Abstract) comprising a packing ring (103), wherein the packing ring (103) includes a groove on a surface of the packing ring, the grooving being perpendicular to the packing ring in a circumferential direction (Fig. 3A(b); Paragraph [0076]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Welch to include the packing ring and 
	Regarding claim 10, Welch teaches a packing ring (138) configured to be disposed between the seal and the stepped portion (Figs. 1A-1E; Page 8, line 25-Page 9, line 5). Welch teaches the device as previously described, but fails to teach an embodiment wherein the packing ring includes a groove on a surface of the packing ring, the groove being perpendicular to the packing ring in a circumferential direction. Nozaki, however, teaches a biological sample packaging container (Abstract) further comprising a packing ring (103), the packing ring (103) includes a groove on a surface of the packing ring (103), the groove being perpendicular to the packing ring in a circumferential direction (Fig. 3A(b); Paragraph [0076]).
	Regarding claim 11, Welch teaches the device as previously described, wherein the seal (132) is pressed by the lid (125) and the stepped portion when the lid (125) is screwed onto the container (Page 3, lines 16-22).
	Regarding claim 13, Welch teaches the device as previously described, wherein the seal (132) has a columnar shape and extends from a top board of the lid (125); and the lid (125) includes a cylindrical sidewall extending downward from a peripheral edge of the top board (116).
	Welch fails to explicitly teach an embodiment comprising an engagement portion protruding and disposed on an inner surface of the cylindrical sidewall. Nozaki, however, teaches a biological sample packaging container (Abstract) wherein the lid (101) includes a cylindrical sidewall (115) extending downward from a peripheral edge of the top board (116), and an 
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Welch to include the lid with a cylindrical sidewall and engagement portion as described by Nozaki to integrally fix the lid to the container (Nozaki: Paragraph [0065]).
	Regarding claim 15, Welch teaches the device as previously described, comprising an elastic packing ring (138) configured to be disposed between the seal and the stepped portion (Figs. 1A-1E). Welch fails to explicitly teach an embodiment wherein the lid includes an internal thread disposed on an inner periphery of a cylindrical sidewall, the internal thread configured to be screwed into an external thread disposed on an outer periphery of the upper portion of the container; and wherein a height of a seal from a top board of the lid is smaller than a height of the upper portion.
	Nozaki, however, teaches a biological sample packaging container (Abstract) wherein the lid (101) includes an internal thread disposed on an inner periphery of a cylindrical sidewall (115), the internal thread configured to be screwed into an external thread disposed on an outer periphery of the upper portion of the container (107); and wherein a height of a seal (104) from a top board (116) of the lid (101) is smaller than a height of the upper portion (Fig. 1A; Paragraph [0056]; Paragraph [0057]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Welch to include the lid with a cylindrical sidewall and engagement portion as described by Nozaki to integrally fix the lid to the container (Nozaki: Paragraph [0065]). Moreover, including the seal configuration described 
	Regarding claim 17, Welch teaches the device as previously claimed, but fails to teach an embodiment comprising an annular groove. Nozaki, however, teaches a biological sample packaging container (Abstract) comprising an annular groove disposed on a lower surface of the seal (Fig. 3A(b); Paragraph [0076]), the annular groove configured to receive the packing ring (103).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Welch to include the packing ring and groove described by Nozaki to effectively seal the container while allowing air to flow to the outside from the packing container main body part, and suppress the movement of liquid (Nozaki: Paragraph [0076]).
	Regarding claim 20, Welch teaches a method for preserving a fragile object, the method comprising: pouring a liquid (115) in a lower portion of a container until the liquid rises above a stepped portion, the stepped portion being between a lower portion of the container and an upper portion of the container (Page 8, line 25-Page 9, line 5; Page 23, lines 1-3; Fig. 1B shows the liquid level being in line with the stepped portion, but the fluid can be filled anywhere below access port (140), so long as it does not reach the top of the access port), the upper portion of the container (130) having an inside diameter larger than an inside diameter of the lower portion of the container (130, Figs. 1A-1E); interposing a seal between a lid configured to seal an opening of the upper portion of the container and the stepped portion (Figs. 1A-1C), the seal (132) representing a portion being interposed between the lid (125) and the stepped portion, the seal 
Welch does not disclose “the seal having an outside diameter larger than an inside diameter of the lower portion of the container”.
Ogino discloses a seal (Fig. 3, element 10; “dropping stopper”) and a configuration where the seal (Fig. 3, element 10; “dropping stopper”; paragraph [0017]) closes the opening of the container or lid (paragraph [0017]). Ogino also discloses that the lid (Fig. 4, bottom element of the figure, upside-down in comparison to the instant drawings) has an outside diameter larger than an inside diameter (Fig. 4) of the lower portion (Fig. 4, element 7) of the container (Fig. 4, top and stepped element of the figure, upside-down in comparison to instant drawings) and that a sealing contact is formed on the step portion between the lid body and the body (Fig. 4, paragraph [0018], and claim 5). Lastly, Ogino discloses that the seal (Fig. 3, element 10; “dropping stopper”) is interposed between the lid and the container (claim 6). These facts together show Ogino teaches that the seal (Fig. 3, element 10; “dropping stopper”) has an outside diameter larger than an inside diameter of the lower portion of the container (Fig. 3).
In the analogous art of petri dishes, it would have been obvious to one skilled in the art before the effective filing date to modify the size of the stopper of Welch to have an outside diameter larger than an inside diameter of the lower portion of the container as in Ogino in order to seal the lower portion of the container at the stepped portion of the container instead of inside the lower portion of the container. This configuration would still allow for sealing the container 
	Welch fails to explicitly teach an embodiment wherein the fragile object is placed into the liquid in the container after the liquid is poured into the container, as the cells are suspended in the liquid medium (Page 8, lines 31-33). Nozaki, however, teaches a biological sample packaging container (Abstract) wherein the liquid medium (111) is poured into the container, and then the fragile object (112) is placed into the liquid in the container (Figs. 1C(c)-1C(d); Paragraphs [0066]-[0067]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Welch to place the fragile object into the container after pouring the liquid, as described by Nozaki, to allow for the liquid medium to completely surround the fragile object (Nozaki: Paragraph [0067]).
	Regarding claim 21, Welch teaches a method as previously described, further comprising disposing an elastic packing ring (138) between the seal (132) and an upper surface of the stepped portion (Figs. 1A-1E).

	Claims 7, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Welch in view of Ogino, further in view of Fujimura (JP 2007119033 A, with all citations directed to the English Machine Translation, included in this Office Action).
	Regarding claim 7, Welch teaches the device as previously described, but fails to explicitly teach an embodiment wherein the fragile object is a sheet cell culture, though Welch does teach that the device is capable of storing tissue samples (Page 12, lines 19-21). Fujimura, however, teaches a cultured tissue and a cultured tissue package (Paragraph [0001]) comprising a 
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Welch to create a device configured to house a sheet cell culture as described by Fujimura, as these cultured cell sheets are necessary for transplantation and testing, and each of these devices is designed to protect delicate biological samples from damage that may occur during transportation (Welch: Abstract; Fujimura: Paragraph [0007]).
	Regarding claim 8, Welch teaches the device as previously described, but fails to explicitly teach an embodiment wherein the fragile object is a laminated sheet cell culture, though Welch does teach that the device is capable of storing tissue samples (Page 12, lines 19-21). Fujimura, however, teaches a cultured tissue and a cultured tissue package (Paragraph [0001]) comprising a container (10) with an upper portion; a lid (30); and a seal (130) (Fig. 11; Paragraph [0059]); wherein the container (30) is configured to hold a laminated sheet cell culture (Paragraph [0020]; Paragraph [0026]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Welch to create a device configured to house a sheet cell culture as described by Fujimura, as these cultured cell sheets are necessary for transplantation and testing, and each of these devices is designed to protect delicate biological samples from damage that may occur during transportation (Welch: Abstract; Fujimura: Paragraph [0007]).
claim 16, Welch teaches the device as previously described, further comprising a packing ring (138) having a diameter smaller than an inside diameter of an upper portion of the container and larger than an inside diameter of a lower portion (Figs. 1B-1D). Welch fails to teach an embodiment comprising a mesh plate. Fujimura, however, teaches a cultured tissue and a cultured tissue package (Paragraph [0001]) comprising a packing ring (132), the packing ring (132) having a diameter smaller than an inside diameter of an upper portion of the container (130) and larger than an inside diameter of a lower portion (Fig. 11); and wherein the mesh plat has a mesh network configured to allow a liquid to pass through the mesh network (Paragraphs [0020]-[0021]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Welch to include the mesh plate described by Fujimura to support the cultured tissue (Fujimura: Paragraphs [0020]-[0021]).

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nozaki (US 8,703,074) teaches a container assembly for containing a biological graft.
Welch (US 2009/0272748) teaches a container for culturing and shipping cells.
Bryant (US 6,156,566) teaches a tissue culture container with double walls (Fig. 2) and a double-walled lid (Fig. 4).



Response to Arguments
Applicant’s arguments filed on November 16, 2021 with respect to the claims have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799    

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799